DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10979195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see below table:

Current App#17/217444
US Pat. No. 10979195 B2
Claim 1
A receiver,
wherein the receiver is configured to receive a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame received in one frequency band and a second frame received in another frequency band, wherein the first frame is different from a legacy LTE frame and the second frame is different from a legacy LTE frame,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different,
wherein the receiver comprises a signal processing device configured to process the symbols of the frames comprising the first format and the second format,
wherein the receiver is configured to use the first frame as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver is configured to not process the frequency band for the first frame and to decode the other frequency band for the second frame.
Claim1 
A receiver,
wherein the receiver is configured to receive a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame received in one frequency band and a second frame received in another frequency band,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different at least in terms of the duration in the time domain or the bandwidth in the frequency domain,
wherein the receiver comprises a signal processing device configured to process the symbols of the frames comprising the first format and the second format,
wherein the first frame is a frame of a first type, and the second frame is a frame of a second type different from the first type,
wherein the receiver is configured to use the first frame as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver is configured to not process the frequency band for the first frame and to decode the other frequency band for the second frame.
Claim 15
A transmitter,
wherein the transmitter is configured to transmit a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame transmitted in one frequency band and a second frame transmitted in another frequency band, wherein the first frame is different from a legacy LTE frame and the second frame is different from a legacy LTE frame,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different at least in terms of the duration in the time domain or the bandwidth in the frequency domain,
wherein a receiver is to use the first frame as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver is to not process the frequency band for the first frame and to decode the other frequency band for the second frame.
Claim 11
A transmitter,
wherein the transmitter is configured to transmit a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame transmitted in one frequency band and a second frame transmitted in another frequency band,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different at least in terms of the duration in the time domain or the bandwidth in the frequency domain,
wherein the first frame is a frame of a first type, and the second frame is a frame of a second type different from the first type,
wherein a receiver is to use the first frame as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver is to not process the frequency band for the first frame and to decode the other frequency band for the second frame.
Claim 17
A method, comprising:
receiving, at a receiver, a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame received in one frequency band and a second frame received in another frequency band, wherein the first frame is different from a legacy LTE frame and the second frame is different from a legacy LTE frame,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, and
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different at least in terms of the duration in the time domain or the bandwidth in the frequency domain; and
processing, by the receiver, the symbols of the frames comprising the first format and the second format,
wherein the first frame is used by the receiver as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver does not process the frequency band for the first frame and to decode the other frequency band for the second frame.
Claim1 
A receiver,
wherein the receiver is configured to receive a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame received in one frequency band and a second frame received in another frequency band,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different at least in terms of the duration in the time domain or the bandwidth in the frequency domain,
wherein the receiver comprises a signal processing device configured to process the symbols of the frames comprising the first format and the second format,
wherein the first frame is a frame of a first type, and the second frame is a frame of a second type different from the first type,
wherein the receiver is configured to use the first frame as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver is configured to not process the frequency band for the first frame and to decode the other frequency band for the second frame.


	Claims 11, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10979195 B2 in view of SEO et al. (US Pub. No. 2016/0165398 A1). Please see table below:

Current App#17/217444
US Pat. No. 10979195 B2
Claim 11
A receiver,
wherein the receiver is configured to receive a data signal, the data signal comprising at least one data signal block, the data signal block comprising a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the receiver comprises a signal processing device configured to process the symbols of the data signal block which have been received, and
wherein the receiver is to receive a signaling of information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data.
Claim1 
A receiver,
wherein the receiver is configured to receive a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame received in one frequency band and a second frame received in another frequency band,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different at least in terms of the duration in the time domain or the bandwidth in the frequency domain,
wherein the receiver comprises a signal processing device configured to process the symbols of the frames comprising the first format and the second format,
wherein the first frame is a frame of a first type, and the second frame is a frame of a second type different from the first type,
wherein the receiver is configured to use the first frame as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver is configured to not process the frequency band for the first frame and to decode the other frequency band for the second frame.
Claim 16
A transmitter,
wherein the transmitter is configured to transmit a data signal, the data signal comprising at least one data signal block, the data signal block comprising a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, and
wherein the transmitter is configured to signal to a receiver information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data.
Claim 11
A transmitter,
wherein the transmitter is configured to transmit a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame transmitted in one frequency band and a second frame transmitted in another frequency band,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different at least in terms of the duration in the time domain or the bandwidth in the frequency domain,
wherein the first frame is a frame of a first type, and the second frame is a frame of a second type different from the first type,
wherein a receiver is to use the first frame as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver is to not process the frequency band for the first frame and to decode the other frequency band for the second frame.
Claim 18
A method, comprising:
receiving, by a receiver, a data signal, the data signal comprising at least one data signal block, the data signal block comprising a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, wherein a symbol and a frequency define a resource element of the data signal block, the data signal block comprising control data and payload data, and
receiving, by the receiver, a signaling of information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data.
Claim1 
A receiver,
wherein the receiver is configured to receive a data signal, the data signal comprising a plurality of frames, the plurality of frames comprising at least a first frame received in one frequency band and a second frame received in another frequency band,
wherein the first frame comprises a first format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain,
wherein the second frame comprises a second format with a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, the first format and the second format being different at least in terms of the duration in the time domain or the bandwidth in the frequency domain,
wherein the receiver comprises a signal processing device configured to process the symbols of the frames comprising the first format and the second format,
wherein the first frame is a frame of a first type, and the second frame is a frame of a second type different from the first type,
wherein the receiver is configured to use the first frame as an access point to synchronize and to discover where to find the other frequency band for the second frame, and
wherein, responsive to a signaling that indicates that the other frequency band for the second frame is to be processed, the receiver is configured to not process the frequency band for the first frame and to decode the other frequency band for the second frame.



	US Pat. 10979195 B2 is silent about wherein the receiver is to receive a signaling of information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data; however Seo states in [0054] about … receiving data as an input, information indicating how the UEs receive PDSCH data, and information indicating whether decoding is carried out are contained in the PDCCH. For example, it is assumed that a specific PDCCH is CRC-masked with a Radio Network Temporary Identity (RNTI) called ‘A’, and information that is transmitted using radio resources ‘B’ (for example, a frequency location) and transmission format information ‘C’ (for example, a transmission block size, a modulation scheme, coding information, etc.), is transmitted through a specific subframe. In this case, a UE located in a cell monitors a PDCCH using its own RNTI information. If at least one UE having the RNTI ‘A’ is present, the UEs receive PDCCH and receive PDSCH indicated by ‘B’ and ‘C’ through the received PDCCH information. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Seo with the teachings of Xu to make system more effective. Having a mechanism wherein the receiver is to receive a signaling of information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data; greater way resources can be managed/utilized in the communication system.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11- 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub. No. 2015/0280871 A1) in view SEO et al. (US Pub. No. 2016/0165398 A1).

	Regarding claim 11, XU teaches a receiver (see Fig. 1 UE can be a receiver here; see [0085] and Fig. 3),
	wherein the receiver is configured to receive a data signal (see [0085] and Fig. 3….downlink frame #300 received by UE), the data signal comprising at least one data signal block, the data signal block comprising a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, wherein the receiver comprises a signal processing device configured to process the symbols of the data signal block which have been received (see [0085- 0086]… frame 310 may be used for transmissions using different latency modes, with one or more subframes within frame 310 used for wideband fast communications and one or more other subframes within frame 310 used for legacy LTE transmissions. As illustrated in FIG. 3, subframes may include two consecutive time slots 362 and 364. An OFDMA component carrier 350 may be illustrated as a resource grid representing the two time slots 362, 364, each time slot including seven OFDM symbols 366, for a normal cyclic prefix…..), and
	But Xu is silent about wherein the receiver is to receive a signaling of information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data. However Seo states in [0054] about … receiving data as an input, information indicating how the UEs receive PDSCH data, and information indicating whether decoding is carried out are contained in the PDCCH. For example, it is assumed that a specific PDCCH is CRC-masked with a Radio Network Temporary Identity (RNTI) called ‘A’, and information that is transmitted using radio resources ‘B’ (for example, a frequency location) and transmission format information ‘C’ (for example, a transmission block size, a modulation scheme, coding information, etc.), is transmitted through a specific subframe. In this case, a UE located in a cell monitors a PDCCH using its own RNTI information. If at least one UE having the RNTI ‘A’ is present, the UEs receive PDCCH and receive PDSCH indicated by ‘B’ and ‘C’ through the received PDCCH information. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Seo with the teachings of Xu to make system more effective. Having a mechanism wherein the receiver is to receive a signaling of information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data; greater way resources can be managed/utilized in the communication system.

	Regarding claim 12, Xu in view of Seo teaches as per claim 11, wherein the receiver is to receive the information what symbols are used for the control information in a system information block, SIB, or in an RRC message, or dynamically; Seo see [0040] in context with [0054].

	Regarding claim 13, Xu in view of Seo teaches as per claim 11, wherein the receiver is to search the control data by decoding the number of symbols indicated via the signaling and to eventually decode resource elements allocated to payload resource elements; Seo see [0054]… how the UEs receive PDSCH data, and information indicating whether decoding is carried out are contained in the PDCCH. For example, it is assumed that a specific PDCCH is CRC-masked with a Radio Network Temporary Identity (RNTI) called ‘A’, and information that is transmitted using radio resources ‘B’ (for example, a frequency location) and transmission format information ‘C’ (for example, a transmission block size, a modulation scheme, coding information, etc.), is transmitted through a specific subframe. In this case, a UE located in a cell monitors a PDCCH using its own RNTI information. If at least one UE having the RNTI ‘A’ is present, the UEs receive PDCCH and receive PDSCH indicated by ‘B’ and ‘C’ through the received PDCCH information; further see Fig. 4.


	Regarding claim 14, Xu in view of Seo teaches as per claim 11, wherein the control information and user data are decoupled in that the control information is transmitted in a first part of the subframe and payload data assigned to the receiver is transmitted in a second part of the subframe, or
the control information is transmitted in a first subframe and payload data assigned to the receiver is transmitted in second subframe following the first subframe; Seo see [0054]… how the UEs receive PDSCH data, and information indicating whether decoding is carried out are contained in the PDCCH. For example, it is assumed that a specific PDCCH is CRC-masked with a Radio Network Temporary Identity (RNTI) called ‘A’, and information that is transmitted using radio resources ‘B’ (for example, a frequency location) and transmission format information ‘C’ (for example, a transmission block size, a modulation scheme, coding information, etc.), is transmitted through a specific subframe. In this case, a UE located in a cell monitors a PDCCH using its own RNTI information. If at least one UE having the RNTI ‘A’ is present, the UEs receive PDCCH and receive PDSCH indicated by ‘B’ and ‘C’ through the received PDCCH information; further see Fig. 4.

	Regarding claim 16, XU teaches a transmitter (see Fig. 1 UE can be a receiver and AP can be transmitter here; see [0085] and Fig. 1 and 3),
	wherein the transmitter is configured to transmit a data signal (see [0085] and Fig. 3….downlink frame #300 received by UE), the data signal comprising at least one data signal block, the data signal block comprising a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain (see [0085- 0086]… frame 310 may be used for transmissions using different latency modes, with one or more subframes within frame 310 used for wideband fast communications and one or more other subframes within frame 310 used for legacy LTE transmissions. As illustrated in FIG. 3, subframes may include two consecutive time slots 362 and 364. An OFDMA component carrier 350 may be illustrated as a resource grid representing the two time slots 362, 364, each time slot including seven OFDM symbols 366, for a normal cyclic prefix…..), and
	But Xu is silent about wherein the transmitter is configured to signal to a receiver information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data. However Seo states in [0054] about … receiving data as an input, information indicating how the UEs receive PDSCH data, and information indicating whether decoding is carried out are contained in the PDCCH. For example, it is assumed that a specific PDCCH is CRC-masked with a Radio Network Temporary Identity (RNTI) called ‘A’, and information that is transmitted using radio resources ‘B’ (for example, a frequency location) and transmission format information ‘C’ (for example, a transmission block size, a modulation scheme, coding information, etc.), is transmitted through a specific subframe. In this case, a UE located in a cell monitors a PDCCH using its own RNTI information. If at least one UE having the RNTI ‘A’ is present, the UEs receive PDCCH and receive PDSCH indicated by ‘B’ and ‘C’ through the received PDCCH information. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Seo with the teachings of Xu to make system more effective. Having a mechanism wherein the transmitter is configured to signal to a receiver information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data; greater way resources can be managed/utilized in the communication system.

	Regarding claim 18, XU teaches a method (see Fig. 1 UE can be a receiver here; see [0085] and Fig. 3), comprising:
	receiving, by a receiver, a data signal (see [0085] and Fig. 3….downlink frame #300 received by UE), the data signal comprising at least one data signal block, the data signal block comprising a predefined duration in the time domain, a number of symbols in the time domain and a bandwidth in the frequency domain, wherein the receiver comprises a signal processing device configured to process the symbols of the data signal block which have been received (see [0085- 0086]… frame 310 may be used for transmissions using different latency modes, with one or more subframes within frame 310 used for wideband fast communications and one or more other subframes within frame 310 used for legacy LTE transmissions. As illustrated in FIG. 3, subframes may include two consecutive time slots 362 and 364. An OFDMA component carrier 350 may be illustrated as a resource grid representing the two time slots 362, 364, each time slot including seven OFDM symbols 366, for a normal cyclic prefix…..), and
	But Xu is silent about receiving, by the receiver, a signaling of information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data. However Seo states in [0054] about … receiving data as an input, information indicating how the UEs receive PDSCH data, and information indicating whether decoding is carried out are contained in the PDCCH. For example, it is assumed that a specific PDCCH is CRC-masked with a Radio Network Temporary Identity (RNTI) called ‘A’, and information that is transmitted using radio resources ‘B’ (for example, a frequency location) and transmission format information ‘C’ (for example, a transmission block size, a modulation scheme, coding information, etc.), is transmitted through a specific subframe. In this case, a UE located in a cell monitors a PDCCH using its own RNTI information. If at least one UE having the RNTI ‘A’ is present, the UEs receive PDCCH and receive PDSCH indicated by ‘B’ and ‘C’ through the received PDCCH information. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Seo with the teachings of Xu to make system more effective. Having a mechanism receiving, by the receiver, a signaling of information what symbols are used for control information, the control information determining whether data is assigned to the receiver for eventually decoding the data; greater way resources can be managed/utilized in the communication system.
Allowable Subject Matter
	Claims 1- 9, 15 and 17 are allowed.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468